Case 1:19-cv-01809-JBW-SJB Document 1 Filed 03/29/19 Page 1 of 8 PageID #: 1



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
 TRUSTEES OF THE LOCAL 7 TILE INDUSTRY
 WELFARE FUND, TRUSTEES OF THE LOCAL 7 TILE
 INDUSTRY ANNUITY FUND, TRUSTEES OF THE 19 CV________
 TILE LAYERS LOCAL UNION 52 PENSION FUND,
 TRUSTEES OF THE BRICKLAYERS & TROWEL
 TRADES INTERNATIONAL PENSION FUND, AND
 TRUSTEES OF THE INTERNATIONAL MASONRY COMPLAINT
 INSTITUTE,

                                                    Plaintiffs,

                           -against-

 AM TILE SPECIALTY CONSTRUCTION,

                                                  Defendants.

       Plaintiffs, by and through their attorneys, Virginia & Ambinder, LLP, as and for their

Complaint, respectfully allege as follows:

                                  NATURE OF THE ACTION

       1.      This is a civil action pursuant to sections 502(a)(3) and 515 of the Employee

Retirement Income Security Act, as amended, 29 U.S.C. §§ 1132(a)(3), 1145 (“ERISA”), and

section 301 of the Labor Management Relations Act of 1947, 29 U.S.C. § 185 (the “Taft-Hartley

Act”), and other applicable law, to collect delinquent employer contributions to a group of

employee benefit plans, and for related relief.

                                JURISDICTION AND VENUE

       2.      This Court has jurisdiction over this action pursuant to 28 U.S.C. §§ 1331 and

pursuant to 29 U.S.C. §§ 185 and 1132(e)(1).

       3.      Venue is proper in this judicial district pursuant to 29 U.S.C. §§ 185(a) and

1132(e)(2).
Case 1:19-cv-01809-JBW-SJB Document 1 Filed 03/29/19 Page 2 of 8 PageID #: 2



                                       THE PARTIES

         4.   Plaintiffs Trustees of the Local 7 Tile Industry Welfare Fund, Local 7 Tile Industry

Annuity Fund, and Tile Layers Local Union 52 Pension Fund (collectively, the “Local 7 Benefit

Funds”) are employer and employee trustees of multiemployer labor-management trust funds

organized and operated pursuant to various collective bargaining agreements in accordance with

Section 302(c)(5) of the Taft-Hartley Act, 29 U.S.C. § 186(c)(5). The Local 7 Benefit Funds are

employee benefit plans within the meaning of Section 3(3) of ERISA, 29 U.S.C. § 1002(3). The

Local 7 Benefit Funds maintain their principal place of business at 45-34 Court Square, Long

Island City, New York 11101.

         5.   Plaintiffs Trustees of the Bricklayers & Trowel Trades International Pension Fund

and International Masonry Institute (the “International Benefit Funds”) are employer and

employee trustees of multiemployer labor-management trust funds organized and operated

pursuant to various collective bargaining agreements in accordance with Section 302(c)(5) of the

Taft-Hartley Act, 29 U.S.C. § 186(c)(5). The International Benefit Funds are employee benefit

plans within the meaning of Section 3(3) of ERISA, 29 U.S.C. § 1002(3). The International

Benefit Funds maintain their principal place of business at 620 F Street, N.W., Washington, D.C.

20004.

         6.   Defendant AM Tile Specialty Construction (“AM Tile”) is a business organization,

upon information and belief, that is organized under the laws of the State of New Jersey. At

relevant times, AM Tile was engaged in business as an employer within the meaning of section

3(5) of ERISA, 29 U.S.C. § 1002(5), and was an employer in an industry affecting commerce

within the meaning of section 301 of the LMRA, 29 U.S.C. § 185. AM Tile maintains its principal

place of business 1 Thompson Drive, Leonardo, NJ 07737.




                                           -2-
Case 1:19-cv-01809-JBW-SJB Document 1 Filed 03/29/19 Page 3 of 8 PageID #: 3



                                             FACTS

       7.      The Tile Setters and Tile Finishers Union of New York and New Jersey, Local

Union No. 7 of the International Union of Bricklayers and Allied Craftworkers (the “Union”) is a

labor organization within the meaning of Section 301 of the Taft-Hartley Act, 29 U.S.C. § 185,

and represents employees in an industry affecting commerce as defined in Section 502 of the Taft-

Hartley Act, 29 U.S.C. § 142.

       8.      At relevant times, AM Tile was a party to, or manifested an intention to be bound

by, a collective bargaining agreement (the “Agreement”) with the Union.

       9.      The Agreement required AM Tile to make specified hourly contributions to the

Local 7 Benefit Funds, the International Benefit Funds, and various entities on whose behalf they

act as collection agents (collectively, the “Funds”), in connection with all work performed in the

trade and geographical jurisdiction of the Union (“Covered Work”).

       10.     The Agreement requires that AM Tile report to the Funds the number of hours of

Covered Work performed by each employee.

       11.     Pursuant to the Agreement and the documents incorporated therein, including the

Funds’ collection policy, in the event an employer fails to pay contributions when due, the

employer is liable to the Local 7 Benefit Funds for interest on the amount of the unpaid

contributions at an annual rate of 10% and to the International Benefit Funds at an annual rate of

15%.

       12.     The Agreement and the documents and instruments governing the Funds further

provide that, in the event the Funds are required to commence an action to recover contributions

owed, the employer is liable to the Funds for liquidated damages of 20% of the amount of the

unpaid contributions and for all attorneys’ fees and costs incurred by the Funds.




                                            -3-
Case 1:19-cv-01809-JBW-SJB Document 1 Filed 03/29/19 Page 4 of 8 PageID #: 4



       13.     In addition, the Agreement provides that AM Tile must make its books and records

available to the Funds or their representatives in order to verify the number of hours of Covered

Work performed by AM Tile’s employees.

       14.     Under the Funds’ collection policy, incorporated by reference into the Agreement,

if an employer fails to produce its books and records necessary for a proper audit, the Funds, or

their representative, may determine the employer’s monthly hours subject to benefit fund

contributions for each month of the requested audit period by using the greater of either (1) the

highest number of hours performing Covered Work for any twelve (12) months preceding the

requested audit period; or (2) the highest number of hours performing Covered Work during the

last twelve (12) month period for which the employer filed reports.

       15.     The Funds collection policy, incorporated in the Agreement, further provides that

such a determination by the Funds, in the face of a non-complaint employer, shall constitute

presumptive evidence of delinquency.

       16.     Prior to making such a determination, however, the Funds, as directed in their

collection policy, shall mail a final seven (7) day written notice to the employer advising it that

such a determination, based on previous filings, will be made if the employer does not promptly

schedule an audit.

       17.     Here, the Funds requested an audit of AM Tile’s books and records for

January 1, 2012 through December 31, 2018.

       18.     AM Tile refused to furnish the Funds with access to its books and records,

preventing the Funds from conducting an audit.

       19.     On February 11, 2019, the Funds sent a letter to AM Tile, via first class mail and

certified mail, providing AM Tile with seven (7) day notice, per the funds’ collection policy, that,




                                            -4-
Case 1:19-cv-01809-JBW-SJB Document 1 Filed 03/29/19 Page 5 of 8 PageID #: 5



absent AM Tile promptly furnishing its books and records to the Funds for an audit, the Funds

shall calculate AM Tile’s contribution delinquency in accordance with the Funds collection policy

for employers who refuse to comply with an audit.

         20.   In the February 11, 2019 letter, the Funds also informed AM Tile that AM Tile

would be delinquent in the amount of $9,539,686.37 based on the calculation prescribed in the

Funds’ collection policy for employers that fail to comply with an audit.

         21.   The Funds further stated in their February 11, 2019 letter to AM Tile that, unless

the matter is resolved within seven (7) days of the letter, the Funds would pursue AM Tile for not

only the estimated delinquency, but also interest thereon, liquidated damages, and attorneys’ fees

and costs, all of which the Funds are entitled to under section 502(g) of ERISA,

29 U.S.C. §1132(g).

         22.   AM Tile never contacted the Funds to schedule an audit or produce its books and

records.

         23.   The Funds’ auditors determined, based on the Funds collection policy’s procedure

for auditing an employer that refuses to produce its books and records, that AM Tile, for the period

of January 1, 2012 until December 31, 2018, owes the Funds $15,281,104.28, representing (1)

$9,539,686.37 in delinquent contributions to the Funds on behalf of Union workers; (2)

$4,057,803.41 in interest thereon; (3) $1,680,014.50 in liquidated damages, and (4) $3,600 in audit

costs.

         24.   The Funds are also entitled to attorneys’ fees and costs associated with collecting

delinquent contributions from AM Tile, under the Funds’ collection policy and section 502(g) of

ERISA, 29 U.S.C. § 1132(g).




                                            -5-
Case 1:19-cv-01809-JBW-SJB Document 1 Filed 03/29/19 Page 6 of 8 PageID #: 6



                                      CLAIM FOR RELIEF
                                       (ERISA Violation)

       25.       Plaintiffs repeat the allegations set forth in paragraphs 1 through 24 above and

incorporate them herein by reference.

       26.       The Union is a labor organization within the meaning of section 301 of the LMRA,

29 U.S.C. § 185, and represents employees in an industry affecting commerce as defined in section

502 of the LMRA, 29 U.S.C. § 142.

       27.       Section 515 of ERISA provides that “[e]very employer who is obligated to make

contributions to a multiemployer plan under the terms of the plan or under the terms of a

collectively bargained agreement shall, to the extent not inconsistent with law, make such

contributions in accordance with the terms and conditions of such plan or such agreement.” 29

U.S.C. § 1145.

       28.       AM Tile contravened the Agreement and section 515 of ERISA, 29 U.S.C. § 1145,

by failing to remit contributions for all Covered Work performed from January 1, 2012 through

December 31, 2018.

       29.       AM Tile further contravened the Agreement and section 515 of ERISA, 29 U.S.C.

§ 1145, by failing to report the number of hours of Covered Work performed from January 1, 2012

through the present and by failing to submit to an audit.

       30.       Section 502(g)(2) of ERISA, 29 U.S.C. § 1132(g)(2), provides that, upon a finding

that an employer violated section 515 of ERISA, 29 U.S.C. § 1145, the plan is entitled to judgment

for the amount of delinquent contributions plus interest and liquidated damages at rates prescribed

by the documents and instruments governing the plan, and the reasonable attorneys’ fees and costs

incurred by the plan in prosecuting the action.




                                             -6-
Case 1:19-cv-01809-JBW-SJB Document 1 Filed 03/29/19 Page 7 of 8 PageID #: 7



         31.      Under the Agreement and/or the documents and instruments governing the Funds,

employers whose contributions are delinquent are liable for interest at the rate of ten percent (10%)

per annum to the Local 7 Benefit Funds, interest at the rate of fifteen percent (15%) per annum to

the International Benefit Funds, liquidated damages of 20% of the principal amount due, and all

reasonable attorneys’ fees, expenses, and costs incurred by the Funds in prosecuting this suit.

         32.      The Agreement and the documents governing the Funds further provide that the

Funds shall determine the delinquency of an employer by issuing an audit based on the employer’s

past remittances and reports to the Funds. Such findings are presumptively valid under the

instruments governing the Funds.

         33.      The Funds’ auditors determined, based on the collection policy’s procedure for

auditing an employer that refuses to produce its books and records, that AM Tile, for the period of

January 1, 2012 until December 31, 2018, owes the Funds $15,281,104.28, representing (1)

$9,539,686.37 in delinquent contributions to the Funds on behalf of Union workers; (2)

$4,057,803.41 in interest thereon; (3) $1,680,014.50 in liquidated damages, and (4) $3,600 in audit

costs.

         34.      AM Tile never rebutted these finding.

         35.      ERISA also requires that AM Tile pay the Funds for their attorneys’ fees and costs

associated with the collection of AM Tile’s delinquency.

         36.      Accordingly, in connection with Covered Work performed from January 1, 2012

through the present, AM Tile is liable to the Funds in $15,281,104.28, plus the Funds attorneys’

fees and costs.

         WHEREFORE, Plaintiffs respectfully request that this Court:




                                              -7-
Case 1:19-cv-01809-JBW-SJB Document 1 Filed 03/29/19 Page 8 of 8 PageID #: 8



      (1)   Award judgment to Plaintiffs against AM Tile for $15,281,104.28, representing

            (1) $9,539,686.37 in delinquent contributions to the Funds on behalf of Union

            workers from January 1, 2012 through December 31, 2018; (2) $4,057,803.41 in

            interest thereon; (3) $1,680,014.50 in liquidated damages, and (4) $3,600 in audit

            costs.

      (2)   Award Plaintiffs all reasonable attorneys’ fees, expenses, and costs that they incur

            in prosecuting this suit; and

      (3)   Award Plaintiffs such other and further relief as is just and proper.


Dated: New York, New York          Respectfully submitted,
       March 29, 2019
                                   VIRGINIA & AMBINDER, LLP


                            By:    _____/s/___________________________
                                   John M. Harras
                                   40 Broad Street, 7th Floor
                                   New York, New York 10004
                                   (212) 943-9080
                                   Attorneys for Plaintiffs




                                            -8-
